DETAILED ACTION
This action is pursuant to the claims filed on March 26, 2019. Claims 1-20 are pending. Claims 19-20 are withdrawn. A first action on the merits of claims 1-18 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on December 10, 2021 is acknowledged.
Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 should end with a period.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites “an electrode”. It is unclear if the electrode as claimed is a different electrode from the output unit or is the output unit. 
Claim 9 recites “the lumen… comprises: a first lumen… a second lumen… ; and a third lumen”. It is unclear how a single lumen forms a plurality of lumens. Applicant should amend “a lumen” to “at least one lumen” for correction.
Claim 9 further recites “an energy output unit”. However, it is unclear whether said limitation is referring to “an output unit” of claim 1 or is a different energy output unit.
Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (hereinafter ‘Davies ‘666’, U.S. PGPub. No. 2011/0224666) and further in view of Davies et al. (hereinafter ‘Davies ‘751’, U.S. PGPub. No. 2016/0374751).
In regards to independent claim 1 and claims 2-3, Davies ‘666 discloses a medical device for forming a hole in a tissue in a living body and expanding the hole ([0049]), the medical device comprising:
an elongated body (elongated member 104 in Fig. 1) having a lumen formed inside of the elongated body ([0050]: the elongated member having at least one lumen extending from proximal region to distal region such as lumen 200 as shown in exemplary Fig. 2) and having a tip portion in which the lumen opens on a distal side (Fig. 5 illustrates an embodiment of a function tip region 500);
an output unit (energy delivery device 502 In Fig. 5) that outputs energy for denaturing the tissue and forming the hole ([0008]-[0009], [0068]: functional tip region is configured for monopolar energy delivery for perforating tissue such as the patient’s heart), the output unit being disposed on/ located on a distal side of the tip portion of the elongated body (see Fig. 5, thus meeting claim 2), and 
at least one of the tip portion and the output unit each having an outer diameter decreasing toward a distal side of the medical device (the distal tip opening 508 has a smaller diameter than the proximal portion of the elongated member as shown in Fig. 5, thus meeting claim 3
However, Davies ‘666 is silent as to the output unit formed discontinuously in a circumferential direction of the tip portion.
Davies ‘751 teaches a medical device for forming a hole in a tissue in a living body comprising: an elongated body having a lumen formed inside of the elongated body (elongate member 102 defining a lumen as best shown in Figs. 1) and having an output unit (electrode 103a) on a tip portion in which the lumen opens on a distal side (distal portion 10 comprising a distal face 104 which defines an aperture). Davis teaches that the output unit may form various shapes ([0034]) including a concave shape that surrounds a central axis of the lumen as viewed from the distal side of the tip portion (see Fig. 2b & 3a-3c, the electrode face 103a forms a concave shape) so that the electrode used for puncturing does not completely encircle or enclose a forward facing lumen aperture, thereby avoiding having a ring-shaped electrode that may possibly core tissue ([0034]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the output unit of Davies ‘666 so that it defines C-shape, U-shape, a semicircular or a crescent-shape as taught by Davies, thereby arriving at the claimed invention. Providing a larger electrode ensures cutting or puncturing tissue quickly while avoiding coring of the tissue ([0034]).  
In regards to claims 4-6, the combination of Davies ‘666/Davies ‘751 provides for an output unit having a concave shape that surrounds a central axis of the lumen as viewed from the distal side of the tip portion (Davies ‘751, [0034]: C-shaped, U-shaped, semicircular or crescent shaped output unit). 
In regards to claim 7, the combination of Davies ‘666/Davies ‘751 discloses wherein the elongated body has a bend that bends to one side toward the distal side (see exemplary Fig. 2 which shows that the elongated body has a bend at the neck portion), and a direction in which an electrode of the elongated body is located with respect to the central axis of the body is opposite to a direction in which the bend bends toward the distal side (the nodding direction of the bend at the neck portion is opposite to the direction of the electrode 112(502) as shown in exemplary Fig. 2). 
In regard to claim 8, Davies ‘666/Davies ‘751 combination further discloses that the output unit is an electrode disposed in the distal portion of the elongated body (Davies ‘666, energy deliver device 502 is an electrode and is disposed in the distal tip of the elongated body); and a conductive wire configured to be connected to the output unit and conducts a current to the output unit (conducting wire 504 is coupled to the electrode 502, [0069]). 
In regards to claim 10, in view of the combination in claim 1 above, Davies ‘751 further discloses wherein the discontinuously formed portion of the circumferential direction of the tip portion of the output unit is formed by cutting a plane in parallel with a central axis of the lumen (Fig. 6a illustrates that the tip portion 103 is formed by cutting perpendicularly to the central axis of the lumen). 
In regards to claim 11, in view of the combination in claim 1 above, Davies ‘751 further discloses wherein the output unit may be provided in a range of less than 180 degrees in a direction that surrounds the central axis of the lumen (in an exemplary embodiment of Fig. 6b, note that the electrode 103 extends less than 180 degrees about the central axis).
In regard to claims 12-13, Davies ‘666/Davies ‘751 combination discloses wherein the tip portion and the output unit each have a tapered outer diameter towards the distal side or 
In regards to claim 14, in view of the combination in claim 1 above, Davies ‘751 further teaches wherein the output unit in a cross-sectional shape vertical to the central axis of the lumen has a crescent shape (Figs. 6a & 6b shows that the distal face 103a forms a crescent-shape, [0034]).
In regards to claim 15, Davies ‘666/Davies ‘751 combination discloses wherein the output unit is configured to be disposed to cover a distal-side portion of the tip portion of the elongated body (note that the electrode 502 is disposed on the distal-most side of the tip portion as shown in Fig. 5) and wherein outer peripheral surfaces of the tip portion and the output units are continuous with each other (see the tapering continuous profile of the distal tip portion as shown in Fig. 5). 
In regards to independent claim 16, Davies ‘666 discloses a medical device for forming a hole in a tissue in a living body and expanding the hole ([0049]), the medical device comprising:
an elongated body (elongated member 104 in Fig. 1) having a lumen formed inside of the elongated body ([0050]: the elongated member having at least one lumen extending from proximal region to distal region such as lumen 200 as shown in exemplary Fig. 2) and having a tip portion in which the lumen opens on a distal side (Fig. 5 illustrates an embodiment of a function tip region 500);
an output unit (energy delivery device 502 In Fig. 5) that outputs energy for denaturing the tissue and forming the hole ([0008]-[0009], [0068]: functional tip region is configured for monopolar energy delivery for perforating tissue such as the patient’s heart), the output unit being disposed on the tip portion of the elongated body (see Fig. 5), and 
the tip portion of the output unit each having an outer diameter decreasing toward a distal side of the medical device (the distal tip opening 508 has a smaller diameter than the proximal portion of the elongated member as shown in Fig. 5).
However, Davies ‘666 is silent as to the output unit formed discontinuously in a circumferential direction of the tip portion.
Davies ‘751 teaches a medical device for forming a hole in a tissue in a living body comprising: an elongated body having a lumen formed inside of the elongated body (elongate member 102 defining a lumen as best shown in Figs. 1) and having an output unit (electrode 103a) on a tip portion in which the lumen opens on a distal side (distal portion 10 comprising a distal face 104 which defines an aperture). Davis teaches that the output unit may form various shapes ([0034]) including a concave shape that surrounds a central axis of the lumen as viewed from the distal side of the tip portion (see Fig. 2b & 3a-3c, the electrode face 103a forms a concave shape) so that the electrode used for puncturing does not completely encircle or enclose a forward facing lumen aperture, thereby avoiding having a ring-shaped electrode that may possibly core tissue ([0034]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the output unit of Davies ‘666 so that it defines C-shape, U-shape, a semicircular or a crescent-shape as taught by 
In regard to claims 17 & 18, Davies/Davies ‘751 combination discloses wherein the output unit is arranged on a proximal side of the most distal portion of the tip portion of the elongated body and arranged across the tip portion of the elongated body from a distal side of the tip portion of a proximal side of the tip portion (the energy delivery device 502 in Fig. 5 comprises a distal side and a proximal side which form the distal-most tip portion of the elongated body). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Davies ‘666 and Davies ‘751 as applied to claim 1 above, in view of Benscoter et al. (hereinafter ‘Benscoter’, U.S. PGPub. No. 2012/0239069), and further in view of Baxter et al. (hereinafter ‘Baxter’, U.S. PGPub. No. 2005/0234436).
Davies ‘666/Davies ‘751 combination discloses the invention substantially as claimed in claim 1 and discussed above. Davies ‘666/Davies ‘751 combination further discloses a lumen configured to receive a conductive wire of an energy output unit (Fig. 3 illustrates cross sectional view of the elongate member comprising lumen 304 for receiving a conducting wire).
However, it fails to disclose a first lumen configured to receive a guide wire and a third lumen configured to receive an operation wire for bending the elongated body. 
Benscoter teaches a medical device for creating a hole through a tissue ([0020]). Benscoter teaches providing a lumen configured for receiving an operation wire for bending an elongate body ([0034]: operational wire may be a guide wire in lumen 120 of the elongate body 102 in Fig. 3) to steer the medical device to the site to puncture. Benscoter further notes that providing both steering element and the needle on a single device is beneficial because it permits 
Given that Davies ‘666 contemplates introducing the medical device into a patient’s vasculature without the aid of a guiding sheath and a dilator ([0088]: “Apparatus 102 may be introduced into a patient’s vasculature. In alternate embodiments of the present invention, the procedure may be performed without a sheath and/or dilator”), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Davies ‘666/Davies ‘751 combination and incorporate additional elements for guiding and selectively deflecting the distal tip of the medical device into the area of desired perforation since doing so allows for a contemporaneous disposition of both puncturing element and steering elements within a single medical device and eliminates the requirement for the exchange of needle with steering element thereby allowing for faster procedure time (Benscoter, [0041]) and incorporating multi-lumens into a medical device involves routine skilled in the art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        1/21/2022